           Case MDL No. 3004 Document 153 Filed 06/09/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE: PARAQUAT
 PRODUCTS LIABILITY LITIGATION                       MDL Docket No. 3004



                      NOTICE OF POTENTIAL TAG ALONG ACTION

   1. Pursuant to Rule 7.1(a) of the Rules of Procedure of the United States Judicial Panel on

       Multidistrict Litigation, Plaintiff Kimberly Jane Thompson, hereby alerts the Judicial Panel

       on Multidistrict Litigation (the “Panel”) of the potential tag-along action listed in the

       attached Schedule of Actions. A courtesy copy of the Complaint and docket sheet are

       attached hereto as Exhibit A.

Dated: June 9, 2021

                                                     Respectfully submitted,

                                                     /s/: Randi Kassan, Esq.
                                                     Randi Kassan, Esq.
                                                     Milberg Coleman Bryson Phillips
                                                     Grossman, PLLC
                                                     100 Garden City Plaza, Suite 500
                                                     Garden City, NY 11530
                                                     Tel.: (516) 741-5600
                                                     Fax.: (516) 741-0128
                                                     rkassan@milberg.com
                                                     Counsel for Plaintiff Kimberly Jane
                                                     Thompson
